 Case 3:20-cv-00317-RGJ Document 13 Filed 09/02/20 Page 1 of 5 PageID #: 66




                     UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF KENTUCKY
                          LOUISVILLE DIVISION
                  CIVIL ACTION NO. 3:20-CV-317-RGT


RICKY VAUGHN                                                     PLAINTIFF

VS.                          RULE 26(a) Disclosures

JAMIE UNDERWOOD                                                  DEFENDANT

                       * * * * * * * * * * * * *
      Comes the Defendant, JAMIE UNDERWOOD, by counsel and for their

Rule 26(a)(1) Disclosures states as follows:

      1.   FRCP 26(a)(1)(A): The name, and, if known, the address

telephone number of each individual likely to have discoverable

information that disclosing party may use to support its claims or

defenses, unless solely for impeachment, identifying the subjects

of the information:

      Each of the individuals listed below is expected to testify

regarding their knowledge, or lack thereof, concerning events

alleged in the Plaintiff’s Complaint and/or injuries allegedly

sustained by the Plaintiff resulting from the Defendants alleged

actions:

           a. JAMIE UNDERWOOD-      testimony    regarding    the   alleged
              incident;


           b. Any employee of the Larue County Detention Center who
              has knowledge of Plaintiff’s allegations;


           c. Any   witness      listed     in    Plaintiff’s       26(a)(1)
              Disclosures;
 Case 3:20-cv-00317-RGJ Document 13 Filed 09/02/20 Page 2 of 5 PageID #: 67




           d. Any witness identified in discovery;

           e. Any and all persons who it may be necessary to call
              to rebut the testimony of any other party and or
              witness;

           f. Any   witness   whose  testimony   is  necessary   to
              authenticate and/or lay a foundation for any document
              or exhibit; and

           g. Any person’s deposition to be taken in this action.

     Defendants reserve the right to update this witness list.

These initial disclosures are based upon information available as

of this date. Any other witnesses and/or individuals who may become

known to have knowledge or information concerning the events

alleged   in    the   Plaintiffs’    Complaint    and/or    injuries   alleged

sustained by the Plaintiffs resulting from the subject incident

will be properly supplemented.


     2.        FRCP   26(a)(1)(B):   A   copy    of,   or   a   description   by

category and location of, all documents, date of compilation, and

tangible things that are in the possession, custody, or control of

the party and the disclosing party may use to support its claims

or defense, unless solely for impeachment.

     RESPONSE:

           a. All hospital and medical records of Plaintiff to
              include any physician or doctor who is identified as
              a witness herein or by any other party obtained as
              of the date of filing;
 Case 3:20-cv-00317-RGJ Document 13 Filed 09/02/20 Page 3 of 5 PageID #: 68




           b. Any Exhibit which may be necessary to introduce to
              rebut evidence presented by any other party or his
              or her witnesses;

           c. Any exhibits identified by the Plaintiff obtained as
              of the date of filings or hereafter;

           d. All written or transcribed statements of all parties
              and witnesses obtained as of the date of filing or
              hereafter;

           e. All pleadings obtained as of the date of filings or
              hereafter;

           f. All Responses and Answers to Interrogatories,
              Request for Production of Documents and Request for
              Admissions to include all documents and exhibits
              produced during discovery;

           g. All records of any kind obtained and certified in
              accordance with the applicable Federal Rules of
              Civil Procedure provided to or made available to
              adverse parties as to the date of filing;

           h. Inmate File of Ricky Vaughn;

           i. Medical Inmate File of Ricky Vaughn; and

           j. Any document of Larue County Detention Center
              associated with Plaintiff’s incarceration.

     Such documents and items, if any are in the possession of

Counsel for the Defendants and are available for inspection and/or

copying and will be provided if requested(copy provided due to

Plaintiff’s incarceration). Moreover, Defendants reserve the right

to update and/or supplement the exhibit list at a later date and

in the event other records become known throughout the discovery

process, these disclosures will be supplemented.

     3.    FRCP   26(a)(1)(C):    A   Computation   of   any   category   of

damages claimed by the disclosing party, making available for
 Case 3:20-cv-00317-RGJ Document 13 Filed 09/02/20 Page 4 of 5 PageID #: 69




inspection and copying under Rule 34 and the documents or other

evidentiary     materials,     not     privileged    or    protected    from

disclosure,    on   which    such    computation    is    based,   including

materials bearing on the nature and extent of injuries suffered:

     RESPONSE: Not Applicable

     4.    FRCP 26(a)(1)(D): For inspection and copy as under Rule

34, any Insurance Agreement under which any person carrying on an

insurance business may be liable to satisfy part of all of the

judgment which may be entered in the action or indemnity or

reimburse for payments made to satisfy the judgment.

RESPONSE: Requested and will be made available for inspection and

viewing.




                                     /s/ R. Keith Bond ________
                                     ROBERT K. BOND
                                     COLEMAN LOCHMILLER & BOND
                                     P.O. BOX 1177
                                     ELIZABETHTOWN, KY 42702-1177
                                     (270) 737-0600
                                     ATTORNEY FOR UNDERWOOD
 Case 3:20-cv-00317-RGJ Document 13 Filed 09/02/20 Page 5 of 5 PageID #: 70




                        CERTIFICATE OF SERVICE

     I hereby certify that on September 2, 2020 I electronically
filed the foregoing with the Clerk of the Court by using ECF
Federal e-filing System which will provide service to the
following:

I also mailed a copy to:

Ricky Lee Vaughn
Larue County Detention Center
209 West High St. #17
Hodgenville, KY 42748



                                   /s/ R. Keith Bond ________
                                   ROBERT K. BOND
